In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-2337
MAURICIO GONZALEZ RUANO,
                                                         Petitioner,
                                v.

WILLIAM P. BARR,
Attorney General of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A200-901-276.
                    ____________________

     ARGUED MARCH 29, 2019 — DECIDED APRIL 24, 2019
               ____________________

   Before HAMILTON, BARRETT, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. In September 2016, members of a
Mexican drug cartel kidnapped, tortured, and threatened to
kill petitioner Mauricio Gonzalez Ruano, who was living with
his family in the Mexican state of Jalisco. The cartel uses bru-
tal violence to terrorize communities throughout Mexico and
exercises influence at all levels of the Mexican government in
furtherance of its criminal objectives.
2                                                  No. 18-2337

    Gonzalez Ruano’s persecution began after he refused to
allow the local cartel leader to “possess” his wife, as the rec-
ord puts the point euphemistically. As we explain below,
Gonzalez Ruano and his wife tried to find a way to continue
living safely in Mexico. Their attempts failed, in shockingly
brutal ways. On the advice of a Mexican prosecutor, Gonzalez
Ruano and his wife and two children then fled to the United
States. The couple surrendered themselves at the border.
Gonzalez Ruano applied for asylum, withholding of removal,
and protection under the Convention Against Torture.
    An immigration judge found that Gonzalez Ruano was
credible and that he would likely be tortured if he returned to
Mexico. The judge therefore granted relief under the Conven-
tion Against Torture. The judge denied his petition for asy-
lum, however, on the ground that Gonzalez Ruano did not
show a nexus between his persecution and membership in a
“particular social group,” which is one path toward asylum
in the United States. The Board of Immigration Appeals
agreed with the judge. Gonzalez Ruano has petitioned this
court for review. We find that the record here compels a find-
ing that the torture and persecution Gonzalez Ruano has suf-
fered in the past and fears in the future were and would be
because of his membership in the “particular social group” of
his wife’s family. Gonzalez Ruano thus demonstrated statu-
tory eligibility for asylum in the United States. We GRANT
his petition for review and REMAND the case to the Board for
further proceedings consistent with this opinion.
No. 18-2337                                                    3

I. Facts & Procedural History
   A. Cartel Violence in Jalisco
    Based on the immigration judge’s unchallenged finding
that petitioner was credible, we rely on his unrebutted testi-
mony and the judge’s findings to lay out the relevant facts.
Before fleeing his home, Gonzalez Ruano lived in the state of
Jalisco, Mexico, with his wife and their two sons. Jalisco is the
home of a ruthless drug cartel known as the Cartel de Jalisco
Nueva Generación or CJNG. In the last decade, the CJNG has
expanded its operations throughout Mexico. It is infamous for
routinely using brutality. The cartel operates under the creed
“plata o plomo”—silver or lead—meaning it uses bribery or
brutal violence to coerce compliance with its demands.
   Dr. Everard Meade testified as an expert witness for Gon-
zalez Ruano at the hearing on his applications. Dr. Meade ex-
plained: “those who’ve tried to stand up to [the CJNG] have
been mercilessly targeted and kidnapped, tortured and mur-
dered and in some cases, forcibly disappeared. There are
many others who have co-existed with them through some
form of cooptation. Sometimes this is about greed . . . most
cases, however, it’s as much about fear and coercion as it is
about greed.”
    Regarding the cartel’s widespread influence, Dr. Meade
testified that CJNG is
       involved in weapons smuggling, money laun-
       dering, human smuggling, human traﬃcking,
       financial fraud. . . . [T]hey’re involved in various
       kinds of assassinations for hire, which are ad-
       junct to political corruption. In other words,
       they’re involved in the full panoply of illegal
4                                                      No. 18-2337

       activities in Mexico and this . . . expansion of the
       portfolio has increased exponentially since
       2009, to the point that . . . selling illicit drugs in
       the United States is not even their largest busi-
       ness anymore.
He also explained that the “impunity rate”—the percentage
of homicides for which no suspect is detained or charged—in
Mexico is a shocking 98–99%. He also provided examples to
show how the Mexican government is unable to protect citi-
zens from CJNG as a result of its methods and widespread
influence.
    B. CJNG Targets Gonzalez Ruano
    Despite living in CJNG territory, Gonzalez Ruano did not
experience any major problems from the cartel before Sep-
tember 2016. He ran a small shop selling eggs. His wife, Cat-
alina Carbajal de Gonzalez, sold clothes at a separate store.
Both of their children, who attended school in Jalisco, had
been born in the United States when the couple had been liv-
ing legally in California. Gonzalez Ruano and Catalina had
close relationships with their extended family living in Jalisco.
As of 2016, they had been living in the same house for fifteen
years. Before the events that forced him to seek asylum, Gon-
zalez Ruano had no plans to relocate to the United States.
    Gonzalez Ruano was working in his shop in September
2016 when three men he did not know entered the store. He
later learned that one of the men was the local leader of the
CJNG named Francisco Rivera. Rivera approached Gonzalez
Ruano, grabbed him by the throat, and pointed a gun at his
neck. He told Gonzalez Ruano that his wife, Catalina, now be-
longed to him, Rivera. While still gripping his throat and
No. 18-2337                                                  5

holding the gun to his neck, Rivera told Gonzalez Ruano that
he knew the names of his children, his daily routine, and
where Catalina worked. Rivera told Gonzalez Ruano that he
had to leave Catalina and his home or else he would be killed.
Stunned, Gonzalez Ruano was unable to speak. The men left
when another customer entered the store. Gonzalez Ruano
immediately called his wife to tell her what happened.
    That night, Gonzalez Ruano asked Catalina if she knew
anything about the men who threatened him. She broke down
in tears. She told him that Rivera had been threatening her for
some time in person and over the phone, and that he had “or-
dered” her to leave Gonzalez Ruano because she was now Ri-
vera’s “property” and had to work for the CJNG.
   Three days later, the same men came back to Gonzalez Ru-
ano’s store. Rivera walked up to Gonzalez Ruano, again held
a gun to him, and asked whether he understood the situation.
Rivera again said that Catalina belonged to him and that he
would kill Gonzalez Ruano if he did not leave his wife. As the
men left, they yelled threats about what would happen to
Gonzalez Ruano if he did not leave Catalina.
    Gonzalez Ruano was terrified. He immediately closed his
shop and went home. Catalina was already there, and he told
her about the encounter. She began sobbing. She told him that
the day after Rivera had made the first threatening visit to
Gonzalez Ruano’s shop, Rivera had kidnapped her and raped
her. In her aﬃdavit, Catalina explained that Rivera and three
men approached her as she was getting into her car. The men
forced her into a van and took her to a hotel where Rivera
raped her. Before taking her back to her car, Rivera again said
that she belonged to him. He again ordered her to leave Gon-
zalez Ruano, and he threatened to kill him if she refused.
6                                                 No. 18-2337

   The couple decided they had no choice but to leave. They
immediately prepared to flee their hometown. They worked
to wrap up loose ends, such as collecting their sons’ school
records, obtaining new passports, and selling a car so that
they would have enough money to flee.
    C. The Kidnapping
    Gonzalez Ruano found a buyer for their extra car in a
nearby town. On his way to make the exchange, Gonzalez Ru-
ano realized that he was being followed. When he stopped at
a traﬃc light, the car that had been following him pulled
alongside. A man in the car waved a gun to signal him to pull
over. When the light changed, the other car pulled in front
and blocked the road. When Gonzalez Ruano also stopped,
two men got out of their car and forced him at gunpoint into
their back seat.
    Gonzalez Ruano managed to conceal his cell phone for a
few minutes, giving him time to send a covert message telling
Catalina he was being kidnapped and asking her to take care
of their sons. Then one of the men in the car noticed Gonzalez
Ruano sending text messages. He grabbed the telephone and
took it apart. He then put a bag over Gonzalez Ruano’s head
to blind him.
   After driving for approximately one hour, the men
stopped and took Gonzalez Ruano out of the car without re-
moving the bag from his head. They led him into a house and
then removed his boots and took his wallet, saying he would
not need them anymore. They forced him to stand against a
wall. Gonzalez Ruano could see the floor from under the bag
placed on his head, and he saw the feet of at least two other
men in the room with him. After standing for several hours,
No. 18-2337                                                  7

Gonzalez Ruano heard what sounded like a chair being
moved across the floor and the footsteps of people entering
the room. The bag was not removed from his head during
these events.
    Gonzalez Ruano described in gruesome detail what hap-
pened next: the beheading of two men as he was forced to re-
main standing against the wall. Beneath the edge of the bag
over his head, he could see the head of one victim roll to his
feet. After the second murder, Gonzalez Ruano heard some-
one say, “next one.” The men who presumably committed the
murders forced him to sit in a chair. Someone placed a thin
metal wire around his neck and began to tighten it, causing
excruciating pain.
    Certain he was about to be beheaded, Gonzalez Ruano
blurted out, “May God bless you, I know it is not your fault.”
This prompted another man, whose presence Gonzalez Ru-
ano had been unaware of, to stop the imminent murder. The
men began arguing whether to kill Gonzalez Ruano. They ab-
ruptly threw him on top of the bodies of the other victims and
left. The men left him there all night, on top of the corpses,
with the bag over his head and the wire still around his neck.
    The next morning, the kidnappers returned. Again they
argued about what to do with him. Without explanation, one
of them grabbed Gonzalez Ruano and put him in a car. After
driving a while, the car stopped and Gonzalez Ruano was
pushed out. Before the car drove away, one of the kidnappers
yelled, “Remember what you need to do, you son of a bitch.”
Gonzalez Ruano finally managed to remove the bag from his
head, and he walked until he reached a store. His bare feet
blistered from walking on the hot pavement, his neck had vis-
ible injuries from the wire, and he was covered in the blood of
8                                                 No. 18-2337

the two murdered men. People were reluctant to help him.
They realized he had been targeted by the cartel. He finally
convinced someone at the store to let him use a telephone, and
he contacted his wife and son to pick him up.
    D. Flight from Mexico to Seek Asylum
    Gonzalez Ruano and Catalina immediately packed suit-
cases and fled with their two sons early the next morning.
They sought help from Gonzalez Ruano’s sister in a nearby
city. On the way to her house, the family noticed a truck was
following them, but Gonzalez Ruano was able to evade the
truck by abruptly leaving the highway. His sister allowed
them to stay in another house she owned.
    The next day, Gonzalez Ruano began reaching out to dif-
ferent attorneys for help in reporting the crimes CJNG com-
mitted against him and his family. Each attorney he contacted
refused to take his case or told him that the cartel would not
be prosecuted or would face only small monetary fines.
    Finally, one attorney helped him contact a local prosecutor
he trusted in Jalisco. The prosecutor told Gonzalez Ruano that
the CJNG had infiltrated the law enforcement agencies in the
state. He also told Gonzalez Ruano that he could not guaran-
tee his safety if he stayed in Mexico and that his only option
was to flee.
    Gonzalez Ruano acted quickly on the prosecutor’s advice.
He sought expedited passports for himself and his family.
Two days after they received their passports, Gonzalez Ruano
and his family arrived in Tijuana. Once they reached the
United States border, a family member took custody of the
boys while Gonzalez Ruano and Catalina presented them-
selves for inspection. Gonzalez Ruano petitioned for asylum
No. 18-2337                                                    9

under 8 U.S.C. § 1158(b)(1)(A), withholding of removal under
8 U.S.C. § 1231(b)(3)(A), and protection under the Convention
Against Torture, 8 C.F.R. §§ 1208.16–1208.18.
    In February 2017, Catalina received a call from Rivera, of
the CJNG. He told her he was surprised that she and her fam-
ily had reached the United States without his knowledge, and
he warned her that he would be notified if they returned to
Mexico. Family members of Gonzalez Ruano and Catalina
have also reported that since they fled, strangers have been
looking for Gonzalez Ruano. Within five months after their
flight, his sister was approached approximately twenty times
by young men she does not know, all asking where he was.
    At his asylum hearing, Gonzalez Ruano introduced evi-
dence to corroborate his story and establish his credibility, in-
cluding aﬃdavits from family members and news articles. He
also called Dr. Everard Meade as an expert to testify about the
CJNG generally and how country conditions in Mexico af-
fected Gonzalez Ruano and his family. Dr. Meade explained
that because of how CJNG has infiltrated Mexican agencies at
multiple levels, the CJNG would quickly learn of Gonzalez
Ruano’s return to Mexico if he were removed from the United
States.
    The immigration judge found that Gonzalez Ruano’s tes-
timony and evidence were consistent and credible. The judge
granted relief under the Convention Against Torture, finding
it was more likely than not that if Gonzalez Ruano were re-
turned to Mexico, the CJNG would locate him and torture him
again. (The government has not appealed the relief under the
Convention Against Torture, but that relief does not open a
path to U.S. citizenship for Gonzalez Ruano.)
10                                                  No. 18-2337

    Immigration law distinguishes between torture and perse-
cution. The judge found that Gonzalez Ruano’s “experiences
in Mexico—the past threats, the kidnapping, and witnessing
two murders—do constitute past torture,” and that he had a
credible fear of future torture if he were returned to Mexico.
Thus the grant of relief under the Convention. Nevertheless,
the immigration judge denied his application for asylum. The
judge reasoned that Gonzalez Ruano did not demonstrate a
nexus between persecution and his membership in a particu-
lar social group. That meant he could not establish a well-
founded fear of “persecution” as required by 8 U.S.C.
§ 1158(b)(1)(B)(i). Instead, the judge found that “the record
supports the conclusion that [Rivera]. . . desired Catalina and
personal animosity against the respondent for refusing to fol-
low [Rivera’s] directives motivated CJNG’s action against
[Gonzalez Ruano], which cannot support a nexus finding.”
   Gonzalez Ruano appealed, and the Board of Immigration
Appeals aﬃrmed. He now petitions for review, arguing that
the immigration judge erred in denying asylum. He argues
that he demonstrated a nexus between the past persecution
(and feared future persecution) and his membership in a cog-
nizable “particular social group.” We agree.
II. Analysis
    To be eligible for asylum, Gonzalez Ruano must show he
was “unable or unwilling” to return to Mexico “because of
persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social
group, or political opinion.” 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1)(A). One of these five protected grounds must be “at
least one central reason” for the persecution. § 1158(b)(1)(B);
W.G.A. v. Sessions, 900 F.3d 957, 965 (7th Cir. 2018). Proof of
No. 18-2337                                                 11

past persecution on one of these protected grounds triggers a
presumption of a well-founded fear of future persecution. 8
C.F.R. § 1208.13(b)(1).
    The government does not contest the immigration judge’s
findings that Gonzalez Ruano is credible or that he is eligible
for protection under the Convention Against Torture. The is-
sue before us is whether he established a nexus between his
persecution and his membership in a cognizable social group.
   A. Scope of Review
    The scope of our review depends on whether the Board’s
order was free-standing or “merely supplementing” the im-
migration judge’s opinion. Moab v. Gonzales, 500 F.3d 656, 659
(7th Cir. 2007). “Typically, when the BIA issues a decision,
that decision becomes the basis for review,” and we are lim-
ited to reviewing only the Board’s decision. Id. When the
Board’s decision is not independent of the immigration
judge’s opinion, however, “we review the immigration
judge’s findings as supplemented by the Board’s.” W.G.A.,
900 F.3d at 962. In this case, the Board did not expressly or
implicitly adopt the immigration judge’s findings and did not
issue its opinion wholly independent of the one issued by the
immigration judge. We therefore review the immigration
judge’s findings as supplemented by the Board’s.
   B. Cognizable Social Group
    On judicial review, Gonzalez Ruano argues that he was
persecuted because of membership in two social groups as a
basis for asylum and withholding of removal: (1) members of
his immediate family; and (2) Mexican individuals who have
refused to follow CJNG orders. Quoting our decision in Cece
v. Holder, 733 F.3d 662, 671 (7th Cir. 2013) (en banc), the
12                                                  No. 18-2337

immigration judge rejected the second proposed group, writ-
ing that a social group cannot be defined merely by the fact of
persecution or solely by the shared characteristic of facing
dangers in retaliation for actions they took against alleged
persecutors. As for the first group, after hearing Gonzalez Ru-
ano’s testimony, the immigration judge construed the pro-
posed social group “to mean the immediate family of Cata-
lina.”
    The government does not challenge the judge’s finding
that Gonzalez Ruano is a member of a qualifying “particular
social group,” comprised of his wife’s immediate family,
within the meaning of § 1101(a)(42)(A). We and other circuits
have recognized that membership in a nuclear family can sat-
isfy the social group requirement. W.G.A., 900 F.3d at 964 (sib-
lings); Torres v. Mukasey, 551 F.3d 616, 629 (7th Cir. 2008)
(same); see also, Cruz v. Sessions, 853 F.3d 122, 130 (4th Cir.
2017) (husband, wife, and two children); Jie Lin v. Ashcroft, 377
F.3d 1014, 1028 (9th Cir. 2004) (parents and one child); Gebrem-
ichael v. I.N.S., 10 F.3d 28, 36 (1st Cir. 1993) (brothers).
    The parties debate whether the immigration judge erred
by focusing on the social group consisting of Catalina’s im-
mediate family rather than Gonzalez Ruano’s immediate fam-
ily. We do not see any practical diﬀerence. Both the immigra-
tion judge and the Board defined the social group as Cata-
lina’s immediate family. We see no reason to dispute this in-
terpretation of the evidence. See Escobar v. Holder, 657 F.3d
537, 542 (7th Cir. 2011) (“Our duty at this stage is to uphold
the Board’s determination if it is supported by substantial
No. 18-2337                                                             13

evidence [that is] . . . reasonable, substantial, and probative
evidence on the record considered as a whole.”).1
    C. Nexus Between Membership and Persecution
    The main issue on judicial review is whether the record
compels a finding that Gonzalez Ruano showed a nexus be-
tween the persecution he experienced and his membership in
his wife’s immediate family. This is “a question of fact that we
review for substantial evidence.” W.G.A., 900 F.3d at 965. Un-
der this standard, we can reverse the immigration judge’s
finding “only if we determine that the evidence compels a dif-
ferent result.” Cece, 733 F.3d at 675–76, quoting FH-T v. Holder,
723 F.3d 833, 838 (7th Cir. 2013).
   To prove his eligibility for asylum, Gonzalez Ruano
needed to show that the persecution he experienced by CJNG
was “on account of” of his membership in a particular social
group. 8 U.S.C. §§ 1101(a)(42)(A) & 1158(b)(1)(A)–(B)(i). “The

    1  We do not need to decide whether the second social group offered
by Gonzalez Ruano—people who refused CJNG’s orders—is a cognizable
social group for purposes of asylum law. During oral argument, the gov-
ernment requested for the first time that we remand this case to the Board
for further fact-finding on the scope of the social group based on the rea-
soning of Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189 (BIA 2018). Even
if this request were timely, and it was not, we would decline to remand.
Though W-Y-C- was decided after the Board’s decision here, it did not es-
tablish a new rule or even clarify an existing one. See W-Y-C- & H-O-B-,
27 I. & N. Dec. at 191, quoting Matter of A-T-, 25 I. & N. Dec. 4, 10 (BIA
2009). Regardless, W-Y-C- is distinguishable from this case. In W-Y-C-, the
respondent attempted to argue on appeal to the Board that she was a
member of a social group that she did not propose to the immigration
judge. By contrast, Gonzalez Ruano proposed these same groups before
the immigration judge.
14                                                 No. 18-2337

protected trait does not have to be the only reason for the per-
secution, but it ‘cannot play a minor role.’” W.G.A., 900 F.3d
at 965, quoting Matter of L-E-A-, 27 I. & N. Dec. 40, 44 (BIA
2017). Because the persecutors are members of the CJNG and
not the Mexican government, Gonzalez Ruano must also
show that the government would be unable or unwilling to
prevent the persecution by CJNG upon his return. Cece, 733
F.3d at 675.
    Where the alleged persecution is because of membership
in a family group, “nexus is not established simply because a
particular social group of family members exists and the fam-
ily members experience harm.” L-E-A-, 27 I. & N. Dec. at 45
(no nexus shown between attempted kidnapping and peti-
tioner’s social group comprised of the family of his father; pe-
titioner was targeted for refusing to sell drugs from family
store, not for his social group); see also Plaza-Ramirez v. Ses-
sions, 908 F.3d 282, 286 (7th Cir. 2018) (no nexus shown be-
tween gang’s attack on petitioner and his membership in his
family, including his gang-aﬃliated cousin; petitioner con-
ceded attack on him was based on mistaken identity). Gonza-
lez Ruano has put together a record of evidence that compels
a finding under this standard that the cartel persecuted him
and threatens to persecute him because of his membership in
a particular social group.
       1. Persecution or Personal Animosity?
    The immigration judge was correct in saying that, no mat-
ter how horrible Gonzalez Ruano’s experiences were, the re-
quirements for asylum are not satisfied if the harm he suﬀered
was inflicted solely because of a private quarrel. Duarte-
Salagosa v. Holder, 775 F.3d 841, 846 (7th Cir. 2014).
No. 18-2337                                                             15

Membership in the protected group “must be at least one cen-
tral reason” for the persecution. 8 U.S.C. § 1158(b)(1)(B).
    This case is similar to W.G.A., where the petitioner sought
asylum in the United States after receiving multiple death
threats because his brother had defected from an influential
Salvadoran gang. As in this case, the immigration judge found
W.G.A. had not been persecuted on account of his member-
ship in his family. We granted W.G.A.’s petition for review
because the timing of the persecution, the statements made by
the persecutors, and the circumstantial evidence corroborat-
ing the gang’s motives compelled a finding that W.G.A. was
persecuted because of his kinship ties. 900 F.3d at 966. We
acknowledged that gang members may have been motivated
in part by a personal vendetta against the petitioner, but we
concluded that the evidence showed that any vendetta against
W.G.A. stemmed from his relationship to his defecting
brother. Id. at 967.2
    Here, Gonzalez Ruano demonstrated that one central rea-
son the CJNG persecuted him was “on account” of his mem-
bership in his immediate family. The evidence shows that,
just as in W.G.A., any arguably “personal” vendetta against


2  The government argues we should consider this case under Plaza-
Ramirez rather than W.G.A. We are not persuaded. In Plaza-Ramirez, the
petitioner was unable to establish a nexus to the proposed social group of
his family, primarily because he conceded the one attack he suffered at the
hands of a rival gang of his cousin was the result of a mistaken identity.
908 F.3d at 286. Additionally, after Plaza-Ramirez experienced this iso-
lated attack, he remained in Mexico for another nine months, never filed
a police report, and did not experience any further persecution. He did not
apply for asylum until he had already spent more than a decade in the
United States. Id. at 284. There was also no evidence that other family
members had been threatened or harmed.
16                                                 No. 18-2337

Gonzalez Ruano was due to his relationship with his wife, i.e.,
his membership in his wife’s immediate family. Also as in
W.G.A, the timing of the persecution and statements made by
the persecutors leave no doubt that he was and remains a tar-
get because of his relationship with his wife.
    The government urges us to agree with the immigration
judge that these events were the result of a personal dispute
between Gonzalez Ruano and Rivera over Catalina, as if this
were the story of a love triangle. The testimony, expert report,
news articles, and aﬃdavits provided by Gonzalez Ruano’s
family show beyond reasonable dispute that the persecution
here was not simply a matter of two men fighting over a
woman. Instead, the record shows that what Gonzalez Ruano
and his family experienced—sexual violence, attempts of
forced recruiting, kidnapping, and harrowing death threats—
is consistent with how CJNG terrorizes communities into sub-
mission. This view is further supported by the advice Gonza-
lez Ruano received from the Mexican attorneys he consulted
and the prosecutor’s warning that he could not protect him.
    As best we can tell, no evidence supports the denial of
Gonzalez Ruano’s asylum application based on speculation
that his torture might have been motivated by a cartel leader’s
personal “desire” for Catalina. Further, the record leaves no
doubt that the Mexican government would be unable or un-
willing to help Gonzalez Ruano avoid further persecution if
he returned to Mexico. (Recall that it was a government oﬃ-
cial who advised him to flee in the first place.)
    We also find support for our decision in a very similar de-
cision by the Fourth Circuit. In Hernandez-Avalos v. Lynch, 784
F.3d 944 (4th Cir. 2015), a mother from El Salvador was threat-
ened several times at gunpoint by members of a gang because
No. 18-2337                                                  17

she refused to allow them to recruit her young son. Hernan-
dez-Avalos fled to the United States with her son and applied
for asylum, arguing that the persecution she experienced was
due to her membership in her nuclear family. Id. at 949. The
Board of Immigration Appeals rejected this argument, con-
cluding instead that Hernandez-Avalos “was not threatened
because of her relationship to her son (i.e. family), but rather
because she would not consent to her son engaging in a crim-
inal activity.” Id. The Fourth Circuit granted Hernandez-Ava-
los’s petition for review, finding the Board’s determination to
be “an excessively narrow reading of the requirement that
persecution be undertaken on account of membership in a nu-
clear family.” Id. at 949–50 (quotation marks omitted). The
court went on to reason that “Hernandez’s relationship to her
son is why she, and not another person, was threatened with
death if she did not allow him to join Mara 18, and the gang
members’ demands leveraged her maternal authority to con-
trol her son’s activities.” Id. at 950.
    As in Hernandez-Avalos, the government argues here that
the harm Gonzalez Ruano experienced resulted from Rivera’s
attempt to “possess” Catalina, and that the persecution was
simply a “means to an end,” making Gonzalez Ruano’s rela-
tionship to his wife incidental. In other words, goes the argu-
ment, he was not persecuted because he is a member of Cata-
lina’s immediate family but because, as her husband, he was
the one person preventing the CJNG from forcibly recruiting
her. We confess that this argument—CJNG targeted Gonzalez
Ruano because they wanted his wife, not because he is her
husband—draws a finer distinction than we can discern. As
in Hernandez-Avalos, Gonzalez Ruano’s relationship to his
wife was the reason he, and not someone else, was targeted.
18                                                No. 18-2337

    After oral argument in this court, the government submit-
ted a letter under Federal Rule of Appellate Procedure 28(j)
with the Sixth Circuit’s recent decision in Cruz-Guzman v.
Barr, — F.3d —, 2019 WL 1224104 (6th Cir. 2019). Gonzalez
Ruano has responded. In Cruz-Guzman, the immigration
judge denied an asylum application because the petitioner
failed to establish a nexus between his family and the perse-
cution he faced in El Salvador. The case presents an issue
quite diﬀerent from this one, however. Cruz-Guzman fled to
the United States after becoming entangled in the matters of
two rival gangs. Sometime after leaving El Salvador, Cruz-
Guzmanʹs mother and younger sister also fled the country af-
ter they were targeted by gang members because the mother
was not able to pay “protection money.” Id. at *3. During his
asylum hearing, Cruz-Guzman claimed that if he were re-
turned to El Salvador, the gang would retaliate against him
for his mother’s inability to pay. The Board did not find this
evidence satisfied the nexus requirement and the Sixth Circuit
did not find the evidence compelled the opposite conclusion.
    The government argues that we should apply the Sixth
Circuit’s approach in Cruz-Guzman to the nexus requirement
here. In Cruz-Guzman, however, the petitioner’s past persecu-
tion had nothing to do with his family membership. The
court’s opinion did not explain in detail the evidence of the
mother’s debt and the reason the petitioner feared he would
be held accountable for that debt if he were returned. In this
case, by contrast, as in W.G.A. and Hernandez-Avalos, the evi-
dence linking the past persecution to family relationships is
overwhelming. In fact, the evidence here shows that the CJNG
was persecuting Gonzalez Ruano for the stated purpose of de-
stroying Catalina’s family. Gonzalez Ruano oﬀered compel-
ling evidence of the required nexus between his social group
No. 18-2337                                                    19

and his persecution; no substantial evidence in the record
supports a contrary finding.
       2. Threats to Other Family Members
     Finally, we address the government’s contention that Gon-
zalez Ruano should be denied asylum because no other mem-
bers of his family were threatened or harmed by the CJNG. To
downplay the obvious threats against Catalina’s sons, the
government actually argued that Rivera, by merely express-
ing knowledge of the children’s names, did not threaten them.
It’s an interesting suggestion, but it overlooks the fact that Ri-
vera was holding a gun to Gonzalez Ruano when he men-
tioned that he knew the boys’ names. In the alternative, the
Government argues the threat was actually against Gonzalez
Ruano, not the boys themselves. We reject these astonishing
arguments. They ask us to close our eyes to reality.
   In any event, Gonzalez Ruano did not need to prove that
the CJNG targeted other members of Catalina’s family to es-
tablish that the cartel targeted him on account of his member-
ship in her family. Threats to harm other members of the
group can certainly be relevant, but they are not essential to
such an asylum claim. See W.G.A., 900 F.3d at 967 (finding it
improper for immigration judge to deny asylum based on
lack of harm to other family members); R.R.D. v. Holder, 746
F.3d 807, 809 (7th Cir. 2014) (asylum statute “does not require
that all members of that category suﬀer the same fate”).
    In sum, Gonzalez Ruano’s credible testimony established
that he was persecuted by members of the CJNG and that the
Mexican government was unable or unwilling to help him.
Compelling evidence shows that Gonzalez Ruano’s persecu-
tion was due to his status as Catalina’s husband and thus as a
20                                               No. 18-2337

member of a social group comprised of her immediate family
for purposes of § 1101(a)(42)(A). The immigration judge erred
in finding that Gonzalez Ruano did not demonstrate a nexus
between the persecution and his membership in a particular
social group. He has established his eligibility for asylum.
    We GRANT the petition for review and REMAND the case
to the Board of Immigration Appeals for further proceedings
consistent with this opinion.